DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 8/28/15 and an application filed in China on 3/30/2016. It is noted, however, that applicant has not filed certified copies of the CN201510537987 and CN201610190350 applications as required by 37 CFR 1.55. It is applicant’s responsibility to request certified copies of the foreign priority documents. See MPEP 215.01.

 Drawings
The drawings were received on 1/8/21.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Bo-Young Yeum (#73803) on 4/12/21.

The application has been amended as follows: 
Claim 1 is changed to:
“An alternating hybrid excitation assembly comprising: 
an even number of iron cores and at least one magnetic isolation layer, wherein:
 two adjacent iron cores are arranged with one iron core inside the other iron core with a respective magnetic isolation layer [[is]] arranged between the two adjacent iron cores, and the iron cores and the magnetic isolation layer form a closed loop or an open loop, with the proviso that: 
when the iron cores and the magnetic isolation layer form an open loop, each iron core is provided with two notches and an excitation coil surrounds the iron cores, and 
when the iron cores and the magnetic isolation layer form a closed loop, each iron core is provided with one notch and two excitation coils surround the iron cores; 
permanent magnets are inlaid in the notches of the iron cores, two magnetic pole faces of each permanent magnet are closely attached to two opposite sides of the notch of the corresponding iron core, and a gap is reserved between one side face of each permanent magnet and a side edge of the notch of the corresponding iron core; and 
the permanent magnets inlaid in the notches of every two adjacent iron cores have opposite magnetic polarity directions
The amendments are made to overcome prior art reference Dai (CN103560633) with respect to one iron core inside the other iron core with the magnetic isolation layer between the two iron cores; and provide clarity with respect to the closed and open loop configurations.

Claim 4 is changed to:
“An alternating hybrid excitation rotary motor, comprising a rotor and a stator, wherein: 
the stator is composed of a stator base and a plurality of alternating hybrid excitation assemblies, and the plurality of alternating hybrid excitation assemblies are circularly, evenly and symmetrically arranged on the stator base and are magnetically isolated mutually; 
each alternating hybrid excitation assembly is provided with two C-shaped iron cores, wherein a C-shaped magnetic isolation layer is arranged between the two C-shaped iron cores, each C-shaped iron core is provided with two notches close to two magnetic pole end faces of the C-shaped iron core, two permanent magnets are separately inlaid in the two notches of each C-shaped iron core, a gap is reserved between one side face of each permanent magnet and a side edge of the notch of the corresponding iron core, the two permanent magnets inlaid in the two notches of each C-shaped iron core have the same magnetic polarity direction, and the magnetic polarity direction of the permanent magnets inlaid in the notches of one C-shaped iron core is opposite to that of the permanent magnets inlaid in the notches of the other C-shaped iron core; 

when the rotor rotates, the two permanent magnetic pole faces of each permanent magnet unit on the circular support can coincide with and then pass through the two magnetic pole end faces of the C-shaped iron cores of each alternating hybrid excitation assembly on the stator base, and air gaps are reserved between permanent magnetic pole end faces of the permanent magnet units and the magnetic pole end faces of the C-shaped iron cores.”

Claim 6 is changed to:
“An alternating hybrid excitation linear motor, comprising a movable component and a fixed component wherein: 
the fixed component is composed of a fixed component base and a plurality of alternating hybrid excitation assemblies, and the plurality of alternating hybrid excitation assemblies are fixed into slots of the fixed component base at set equal intervals; 
each alternating hybrid excitation assembly is provided with two C-shaped iron cores, wherein a C-shaped magnetic isolation layer is arranged between the two C-shaped iron cores, each C-shaped iron core is provided with two rectangular notches close to two magnetic pole end faces of the C-shaped iron core, two permanent magnets are separately inlaid in the two notches of each C-shaped iron core, a gap is C-shaped iron core; 
the movable component is composed of a movable component base and a plurality of permanent magnets, the plurality of permanent magnets are inlaid in slots of the movable component base at set equal intervals, every two adjacent permanent magnets have different magnetic polarities, and two permanent magnetic pole end faces of each permanent magnet are perpendicular to a longitudinal axis, along which the movable component moves, of the fixed component base, with the proviso that the two polar end faces of each permanent magnet are parallel and opposite to the two magnetic pole end faces of each of the C-shaped iron cores of the alternating hybrid excitation assemblies; and 
when the movable component moves linearly along the longitudinal axis of the fixed component, the vertical center line of the magnetic pole end faces of each of the C-shaped iron cores of the alternating hybrid excitation assemblies on the fixed component base sequentially coincides with the vertical center lines of the permanent magnetic pole end faces of the permanent magnets on the movable component base one by one, and air gaps are reserved between the magnetic pole end faces of the C-shaped iron cores of the alternating hybrid excitation assemblies and the permanent magnetic pole end faces.”

Claim 8 is changed to:
“An alternating hybrid excitation linear motor, comprising a movable component and a fixed component, wherein: 
the fixed component is composed of a fixed component base and a plurality of permanent magnets, the plurality of permanent magnets are inlaid in slots of the fixed component base at set equal intervals, every two adjacent permanent magnets have different magnetic polarity directions, and magnetic pole end faces of the permanent magnets are in a direction perpendicular to a longitudinal axis along which a movable component base moves; 
the movable component is composed of the movable component base and a plurality of alternating hybrid excitation assemblies, and the plurality of alternating hybrid excitation assemblies are fixed into slots of the movable component base at set equal intervals; 
each alternating hybrid excitation assembly is provided with two C-shaped iron cores, wherein a C-shaped magnetic isolation layer is arranged between the two C-shaped iron cores, each C-shaped iron core is provided with two rectangular notches close to two magnetic pole end faces of the C-shaped iron core, two permanent magnets are separately inlaid in the two rectangular notches of each C-shaped iron core, a gap is reserved between one side face of each permanent magnet and a side edge of the notch of the corresponding C-shaped iron core, the two permanent magnets inlaid in the two rectangular notches of each iron core have the same magnetic polarity direction, and the magnetic polarity direction of the permanent magnets inlaid in the 
the magnetic pole end faces of each permanent magnet on the fixed component base are parallel and opposite to the two magnetic pole end faces of each of the C-shaped iron cores of the alternating hybrid excitation assemblies on the movable component base, and air gaps are reserved between the magnetic pole end faces of the C-shaped iron cores of the alternating hybrid excitation assemblies and the magnetic pole end faces of the permanent magnets; and 
when the movable component moves linearly along the longitudinal axis of the fixed component, the vertical center line of the magnetic pole end faces of each C-shaped iron core of the alternating hybrid excitation assemblies on the movable component sequentially coincides with the vertical center line of the permanent magnetic pole end faces of each permanent magnet on the fixed component base one by one.”

Claim 10 is changed to:
“An alternating hybrid excitation transformer comprising: 
an alternating hybrid excitation assembly comprising:
an input coil; and 
an output coil, wherein: 
the alternating hybrid excitation assembly is composed of an even number of closed-loop iron cores and at least one closed-loop magnetic isolation layer, with the 
each iron core is provided with a notch, a permanent magnet is inlaid in the notch of the corresponding iron core, two magnetic pole faces of each permanent magnet are closely attached to two opposite sides of the notch of the corresponding iron core, and a gap is reserved between one side face of each permanent magnet and a side edge of the notch of the corresponding iron core; and 
the permanent magnets inlaid in the notches of the two adjacent iron cores have opposite magnetic polarity directions, and the input coil and the output coil surround the closed-loop iron cores of the alternating hybrid excitation assembly.”
The amendments are made to clarify one transformer is formed of one alternating hybrid excitation assembly and that each iron core only has one notch.

Reasons for Allowance

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The main reason for allowing claim 1 is the inclusion of the limitations of, inter alia:
“An alternating hybrid excitation assembly comprising: 
an even number of iron cores and at least one magnetic isolation layer, wherein:
two adjacent iron cores are arranged with one iron core inside the other iron core with a respective magnetic isolation layer arranged between the two adjacent iron cores, and the iron cores and the magnetic isolation layer form a closed loop or an open loop, with the proviso that: 
when the iron cores and the magnetic isolation layer form an open loop, each iron core is provided with two notches and an excitation coil surrounds the iron cores, and 
when the iron cores and the magnetic isolation layer form a closed loop, each iron core is provided with one notch and two excitation coils surround the iron cores; 
permanent magnets are inlaid in the notches of the iron cores, two magnetic pole faces of each permanent magnet are closely attached to two opposite sides of the notch of the corresponding iron core, and a gap is reserved between one side face of each permanent magnet and a side edge of the notch of the corresponding iron core; and 
the permanent magnets inlaid in the notches of every two adjacent iron cores have opposite magnetic polarity directions.”
The closest prior art Dai (CN103560633, “Dai ‘633”) and Dai (CN103559981, “Dai ‘981”) alone or in combination, disclose the above limitations.
Dai ‘633 discloses an even number of iron cores 51 (figs 23-27) with at least one magnetic isolation layer between two adjacent cores 51 (figs 25-27, portions of 60 between cores) forming an open loop, with two notches 54 inlaid with permanent magnets 53 and the permanent magnets inlaid in the notches of every two adjacent iron cores have opposite polarity directions (figs 23-24 & 26, two magnets on one core have opposite magnetic polarity so each core 51 will have one magnet with opposite polarity 
Dai ‘981 discloses a laminated core 21 with an even number of laminations (figs 6-7, pg 12, 2nd to last paragraph-see machine translation in IDS), forming a closed loop with two notches inlaid with permanent magnets 20, 26 with the two magnetic poles of the permanent magnet attached to opposite sides of the notch with a gap 27 between one side face of the permanent magnet 20, 26 and a side edge of the notch (figs 6-8) and four excitation coils surrounding the laminated core 21. Dai ‘981 does not disclose an even number of iron cores with at least one magnetic isolation layer between two adjacent cores, each iron core with one notch inlaid with a permanent magnet with two coils surrounding the iron coils and each permanent magnet in adjacent iron cores having opposite magnetic polarity. 

The main reason for allowing claim 4 and its dependent claim 5 is the inclusion of the limitations of, inter alia:
“An alternating hybrid excitation rotary motor, comprising a rotor and a stator, wherein: 
the stator is composed of a stator base and a plurality of alternating hybrid excitation assemblies, and the plurality of alternating hybrid excitation assemblies are 
each alternating hybrid excitation assembly is provided with two C-shaped iron cores, wherein a C-shaped magnetic isolation layer is arranged between the two C-shaped iron cores, each C-shaped iron core is provided with two notches close to two magnetic pole end faces of the C-shaped iron core, two permanent magnets are separately inlaid in the two notches of each C-shaped iron core, a gap is reserved between one side face of each permanent magnet and a side edge of the notch of the corresponding iron core, the two permanent magnets inlaid in the two notches of each C-shaped iron core have the same magnetic polarity direction, and the magnetic polarity direction of the permanent magnets inlaid in the notches of one C-shaped iron core is opposite to that of the permanent magnets inlaid in the notches of the other C-shaped iron core; 
the rotor is composed of a rotary shaft, a circular support and a plurality of permanent magnet units, the rotary shaft is fixed to the circular support, the plurality of permanent magnet units are arranged on the circular support, a gap is reserved between every two adjacent permanent magnet units, and every two adjacent permanent magnet units have different magnetic polarities; and 
when the rotor rotates, the two permanent magnetic pole faces of each permanent magnet unit on the circular support can coincide with and then pass through the two magnetic pole end faces of the C-shaped iron cores of each alternating hybrid excitation assembly on the stator base, and air gaps are reserved between permanent 
The closest prior art Dai (CN103560633, “Dai ‘633”) does not disclose the above limitations.
Dai ‘633 discloses a stator with a stator base 60 (figs 25-27) having a plurality of iron cores 51 (figs 23-27) forming an open loop, with two notches 54 inlaid with permanent magnets 53 (fig 23) and the permanent magnets inlaid in the notches of each iron core 51 have opposite polarity directions (fig 23). Dai does not disclose each alternating hybrid excitation assembly is provided with two C-shaped iron cores, wherein a C-shaped magnetic isolation layer is arranged between the two C-shaped iron cores and the two permanent magnets inlaid in the two notches of each C-shaped iron core have the same magnetic polarity direction, and the magnetic polarity direction of the permanent magnets inlaid in the notches of one C-shaped iron core is opposite to that of the permanent magnets inlaid in the notches of the other C-shaped iron core. 

The main reason for allowing claim 6 and its dependent claim 7 is the inclusion of the limitations of, inter alia:
“An alternating hybrid excitation linear motor, comprising a movable component and a fixed component wherein: 
the fixed component is composed of a fixed component base and a plurality of alternating hybrid excitation assemblies, and the plurality of alternating hybrid excitation assemblies are fixed into slots of the fixed component base at set equal intervals; 
each alternating hybrid excitation assembly is provided with two C-shaped iron cores, wherein a C-shaped magnetic isolation layer is arranged between the two C-shaped iron cores, each C-shaped iron core is provided with two rectangular notches close to two magnetic pole end faces of the C-shaped iron core, two permanent magnets are separately inlaid in the two notches of each C-shaped iron core, a gap is reserved between one side face of each permanent magnet and a side edge of the notch of the corresponding  iron core, the permanent magnets inlaid in the two notches of each C-shaped iron core have the same magnetic polarity direction, and the magnetic polarity direction of the permanent magnets inlaid in the notches of one C-shaped iron core is opposite to that of the permanent magnets inlaid in the notches of the other C-shaped iron core; 
the movable component is composed of a movable component base and a plurality of permanent magnets, the plurality of permanent magnets are inlaid in slots of the movable component base at set equal intervals, every two adjacent permanent magnets have different magnetic polarities, and two permanent magnetic pole end faces of each permanent magnet are perpendicular to a longitudinal axis, along which the movable component moves, of the fixed component base, with the proviso that the two polar end faces of each permanent magnet are parallel and opposite to the two magnetic pole end faces of each of the C-shaped iron cores of the alternating hybrid excitation assemblies; and 
when the movable component moves linearly along the longitudinal axis of the fixed component, the vertical center line of the magnetic pole end faces of each of the C-shaped iron cores of the alternating hybrid excitation assemblies on the fixed 
The closest prior art Dai (CN103560633, “Dai ‘633”) does not disclose the above limitations.
Dai ‘633 discloses a rotary motor with including a stator with a stator base 60 (figs 25-27) having a plurality of iron cores 51 (figs 23-27) forming an open loop, with two notches 54 inlaid with permanent magnets 53 (fig 23) and the permanent magnets inlaid in the notches of each iron core 51 have opposite polarity directions (fig 23). Dai does not disclose a linear motor with each alternating hybrid excitation assembly is provided with two C-shaped iron cores, wherein a C-shaped magnetic isolation layer is arranged between the two C-shaped iron cores and the two permanent magnets inlaid in the two notches of each C-shaped iron core have the same magnetic polarity direction, and the magnetic polarity direction of the permanent magnets inlaid in the notches of one C-shaped iron core is opposite to that of the permanent magnets inlaid in the notches of the other C-shaped iron core. 

The main reason for allowing claim 8 and its dependent claim 9 is the inclusion of the limitations of, inter alia:
“An alternating hybrid excitation linear motor, comprising a movable component and a fixed component, wherein: 
the fixed component is composed of a fixed component base and a plurality of permanent magnets, the plurality of permanent magnets are inlaid in slots of the fixed component base at set equal intervals, every two adjacent permanent magnets have different magnetic polarity directions, and magnetic pole end faces of the permanent magnets are in a direction perpendicular to a longitudinal axis along which a movable component base moves; 
the movable component is composed of the movable component base and a plurality of alternating hybrid excitation assemblies, and the plurality of alternating hybrid excitation assemblies are fixed into slots of the movable component base at set equal intervals; 
each alternating hybrid excitation assembly is provided with two C-shaped iron cores, wherein a C-shaped magnetic isolation layer is arranged between the two C-shaped iron cores, each C-shaped iron core is provided with two rectangular notches close to two magnetic pole end faces of the C-shaped iron core, two permanent magnets are separately inlaid in the two rectangular notches of each C-shaped iron core, a gap is reserved between one side face of each permanent magnet and a side edge of the notch of the corresponding C-shaped iron core, the two permanent magnets inlaid in the two rectangular notches of each iron core have the same magnetic polarity direction, and the magnetic polarity direction of the permanent magnets inlaid in the notches of one C-shaped iron core is opposite to that of the permanent magnets inlaid in the notches of the other C-shaped iron core; 
the magnetic pole end faces of each permanent magnet on the fixed component base are parallel and opposite to the two magnetic pole end faces of each of the C-
when the movable component moves linearly along the longitudinal axis of the fixed component, the vertical center line of the magnetic pole end faces of each C-shaped iron core of the alternating hybrid excitation assemblies on the movable component sequentially coincides with the vertical center line of the permanent magnetic pole end faces of each permanent magnet on the fixed component base one by one.”
The closest prior art Dai (CN103560633, “Dai ‘633”) does not disclose the above limitations.
Dai ‘633 discloses a rotary motor with including a stator with a stator base 60 (figs 25-27) having a plurality of iron cores 51 (figs 23-27) forming an open loop, with two notches 54 inlaid with permanent magnets 53 (fig 23) and the permanent magnets inlaid in the notches of each iron core 51 have opposite polarity directions (fig 23). Dai does not disclose a linear motor with the fixed component having a plurality of permanent magnets, the movable component having a plurality of alternating hybrid excitation assemblies with each alternating hybrid excitation assembly provided with two C-shaped iron cores, wherein a C-shaped magnetic isolation layer is arranged between the two C-shaped iron cores and the two permanent magnets inlaid in the two notches of each C-shaped iron core have the same magnetic polarity direction, and the magnetic polarity direction of the permanent magnets inlaid in the notches of one C-

The main reason for allowing claim 10 is the inclusion of the limitations of, inter alia:
“An alternating hybrid excitation transformer comprising: 
an alternating hybrid excitation assembly comprising:
an input coil; and 
an output coil, wherein: 
the alternating hybrid excitation assembly is composed of an even number of closed-loop iron cores and at least one closed-loop magnetic isolation layer, with the proviso that a respective closed-loop magnetic isolation layer is arranged between two adjacent closed-loop iron cores; 
each iron core is provided with a notch, a permanent magnet is inlaid in the notch of the corresponding iron core, two magnetic pole faces of each permanent magnet are closely attached to two opposite sides of the notch of the corresponding iron core, and a gap is reserved between one side face of each permanent magnet and a side edge of the notch of the corresponding iron core; and 
the permanent magnets inlaid in the notches of the two adjacent iron cores have opposite magnetic polarity directions, and the input coil and the output coil surround the closed-loop iron cores of the alternating hybrid excitation assembly.”
The closest prior art Dai (CN103559981, “Dai ‘981”) alone or in combination, disclose the above limitations.
Dai ‘981 discloses a laminated core 21 with an even number of laminations (figs 6-7, pg 12, 2nd to last paragraph-see machine translation in IDS), having two input coils 22, 25, two output coils 23, 24 (figs 6-7, 9 & 11), two notches inlaid with permanent magnets 20, 26 having opposite polarity (figs 6-8) and the input and output coils 22-24 surrounding the laminated core 21 (figs 6-7). Dai ‘981 does not disclose the alternating hybrid excitation assembly composed of an even number of closed-loop iron cores and at least one closed-loop magnetic isolation layer, with the proviso that a respective closed-loop magnetic isolation layer is arranged between two adjacent closed-loop iron cores, each iron core is provided with one notch and the permanent magnets of two adjacent iron cores have opposite magnetic polarity directions. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834